DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              EMPRIS JONES,
                                Appellant,

                                    v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                               No. 4D18-933

                           [January 31, 2019]

  Administrative appeal from the State of Florida, Department of Children
and Families, Office of Appeal Hearings; L.T. Case Nos. 1251814701 and
17F-08653.

   Empris Jones, West Palm Beach, pro se.

   Marjorie S. Desporte, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.